DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-27 in the reply filed on 10/20/22 is acknowledged.
3.	Claims 28 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/22.
Claim Objections
4.	Claim 7 is objected to because of the following informalities:  the limitation “X is selected from the group consisting of an organosilyl group or a tert-butyl group” in lines 8-9
is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “X is selected from the group consisting of an organosilyl group and a tert-butyl group”.  Appropriate correction is required.
5.	Claim 17 is objected to because of the following informalities:  the limitation “solvent comprises a phosphate selected from allyl-type, vinyl-type, styrenic-type and (meth)acrylic-type monomers bearing a phosphonate moiety” in lines 1-3 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “solvent comprises a phosphate selected from allyl-type, vinyl-type, styrenic-type or (meth)acrylic-type monomers bearing a phosphonate moiety”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “and/or initiator” in line 2 is not clear whether it is the same initiator or different initiator as recited in claim 1 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “and/or the initiator”.
8.	Claim 9 recites the limitation "the crosslinking agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a crosslinking agent".
9.	Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
10.	Claim 21 recites the limitation "the crosslinking agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a crosslinking agent".
11.	Claim 22 recites the limitation "the crosslinking agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a crosslinking agent".
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim(s) 1-3, 9-11, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,952,126).
Regarding claim 1, Lee discloses  an electrode for a rechargeable lithium battery(Col. 2, line 60 – Col. 3, line 16), said electrode comprising an electrode active material layer comprising an electrode active material that is in physical contact with or mixed with a quasi-solid or solid-state electrolyte(Col. 3, lines 5-16), wherein the electrolyte comprises a polymer which is a polymerization or crosslinking product of a reactive additive(Col. 3, lines 20-26), wherein the reactive additive comprises (i) a first liquid solvent that is polymerizable (non-aqueous solvent, Col. 3, lines 20-25), (ii) an initiator and/or a curing agent(Col. 3, lines 20-22), (iii) a lithium salt(Col. 4, lines 38-44), and (iv) a second liquid solvent(Col. 3, lines 20-26); wherein the first liquid solvent has a higher dielectric constant as compared with the second liquid solvent(Col. 3, lines 23-25), the first solvent and the second solvent are used in a mixing ratio within the range of from 1:3-3:1 based on volume, more preferably, 1:1 based on volume, if the mixing ratio of the second solvent with respect to the first solvent is above this range, the mechanical strength of the electrolyte is markedly decreased, so that the electrolyte is fragile during the cell assembly and if the mixing ratio thereof is below the range, the ion conductivity of the electrolyte decreases and the electrolyte hardens(Col. 4, lines 29-37) but does not explicitly disclose
wherein the first liquid solvent occupies from 1% to 99% by weight and the second solvent occupies from 0.1% to 99% by weight based on the total weight of the reactive additive.
	It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Lee, the first liquid solvent occupies from 1% to 99% by weight and the second solvent occupies from 0.1% to 99% by weight based on the total weight of the reactive additive in order to balance mechanical strength of the electrolyte and the ion conductivity of the electrolyte, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Lee discloses all of the claim limitations as set forth above. Lee further discloses the electrode further comprises a current collector having two primary surfaces and at least one of the two primary surfaces is attached with the electrode active material layer(Col. 3, lines 1-10).
Regarding claim 3, Lee discloses all of the claim limitations as set forth above. Lee futher discloses the first liquid solvent is selected from the group consisting of ethylene carbonate, or 1,3-dioxolane (DOL) (Col. 4, lines 9-16).
Regarding claim 9, Lee discloses all of the claim limitations as set forth above. Lee discloses the content of the polymerization initiator preferably is within the range of from 0.5˜1.5 wt %, and the content of the electrolyte solution preferably is within the range of from 68.5˜84.5 wt %, based on the weight of the polymer solid electrolyte, and the content of the inorganic salt can be within the range of from 6˜17 wt %, based on the total weight of the electrolyte solution(Col. 3, lines 39-50) but does not explicitly disclose the lithium salt occupies 0.1%-30% by weight and a crosslinking agent and/or the initiator occupies 0.1-50% by weight of the reactive additive.
It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Lee with the lithium salt occupies 0.1%-30% by weight and a crosslinking agent and/or the initiator occupies 0.1-50% by weight of the reactive additive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 10, Lee discloses all of the claim limitations as set forth above. Lee discloses wherein the polymer has a lithium ion conductivity of 10-3 S/cm or more (Col. 7, lines 58-65) which overlaps the claim range from 10−8 S/cm to 10−2 S/cm at room temperature, thus reading on the limitation.
Lee is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 10, Lee does not explicitly disclose the electrolyte exhibits a vapor pressure less than 0.001 kPa when measured at 20° C., a vapor pressure less than 10% of the vapor pressure of the first liquid solvent and lithium salt combined alone without the polymerization, a flash point at least 100 degrees Celsius higher than a flash point of said first liquid solvent alone, a flash point higher than 200° C., or no measurable flash point.
It would have been obvious to one of ordinary skill in the art to provide the electrolyte of Lee with a vapor pressure less than 0.001 kPa when measured at 20° C., a vapor pressure less than 10% of the vapor pressure of the first liquid solvent and lithium salt combined alone without the polymerization, a flash point at least 100 degrees Celsius higher than a flash point of said first liquid solvent alone, a flash point higher than 200° C., or no measurable flash point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 11, Lee discloses all of the claim limitations as set forth above. Lee further discloses the second liquid solvent is not polymerized or is polymerized to a lesser extent as compared to the first liquid solvent(second solvent is capable of being contained to a great extent within a matrix due to its excellent affinity to the polymer matrix, Col. 4, lines 1-28).
Regarding claim 21, Lee discloses all of the claim limitations as set forth above. Lee further discloses  a crosslinking agent comprises a compound having at least one reactive group selected from an acrylic group in the molecule(Col. 3, lines 58-63).
Regarding claim 22, Lee discloses all of the claim limitations as set forth above. Lee further discloses  a crosslinking agent is selected from  poly(ethyleneglycol)dimethacrylate, or poly(ethylene glycol) diacrylate(Col. 3, lines 58-63).
Regarding claim 23, Lee discloses all of the claim limitations as set forth above. Lee further discloses said initiator is selected from  azobisisobutyronitrile, or benzoyl peroxide (BPO)(Col. 5, lines 3-16).
Regarding claim 24, Lee discloses all of the claim limitations as set forth above. Lee further discloses  said lithium salt is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium trifluoro-methanesulfonate (LiCF3SO3), or bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2) (Col. 4, lines 38-45).
Regarding claim 25, Lee discloses all of the claim limitations as set forth above. Lee further discloses the electrode is a cathode comprising a cathode active material selected from lithium manganese oxide (LiMnO2), or lithium cobalt oxide (LiCoO2) (Col. 5, lines 22-25).
Regarding claim 26, Lee discloses all of the claim limitations as set forth above. Lee further discloses the electrode is an anode or negative electrode layer comprising an anode active material selected from the group consisting of: (f) carbon or graphite particles (Col. 5, lines 37-40).
Regarding claim 27, Lee discloses all of the claim limitations as set forth above. Lee further discloses   the electrode is an anode comprising  powder as an anode active material(Col. 3, lines 9-16, Col. 5, lines 37-40).
15.	Claim(s) 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,952,126) as applied to claim 1 above in view of Harrup (US 2021/0043969).
Regarding claim 4, Lee discloses all of the claim limitations as set forth above. Lee does not explicitly disclose the first or the second liquid solvent comprises a flame retardant selected from an organic phosphorus compound, an inorganic phosphorus compound, a halogenated derivative thereof, or a combination thereof.
Harrup teaches to reduce the flammability of the electrolyte solution, organophosphorus compounds, such as phosphates and cyclic Pzs, have been investigated as an additive or co-solvent to the electrolyte solution([0009]).  
It would have been obvious to one of ordinary skill in the art to add to the electrolyte of Lee, the first or the second liquid solvent comprises a flame retardant selected from an organic phosphorus compound as taught by Harrup in order to reduce flammability.
Regarding claim 5, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses the organic phosphorus compound is selected from the group consisting of phosphates (Harrup [0009]). 
Regarding claim 7, Lee discloses all of the claim limitations as set forth above. Lee does not explicitly disclose  the first or the second liquid solvent comprises a phosphoranamine having the structure of:

    PNG
    media_image1.png
    160
    239
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are independently selected from the group consisting of alkyl, aryl, heteroalkyl, heteroaryl, halogen substituted alkyl, halogen substituted aryl, halogen substituted heteroalkyl, halogen substituted heteroaryl, alkoxy, aryloxy, heteroalkoxy, heteroaryloxy, halogen substituted alkoxy, halogen substituted aryloxy, halogen substituted heteroalkoxy, and halogen substituted heteroaryloxy functional groups, wherein R1, R2, and R3 are represented by at least two different substituents and wherein X is selected from the group consisting of an organosiylyl group and a tert-butyl group.
Harrup teaches the electrolyte preferably comprises a phosphoranimine, a phosphazene, optionally a monomeric phosphorus compound, and the supporting lithium salt([0045]).  Harrup teaches  a phosphoranamine having the structure of:

    PNG
    media_image1.png
    160
    239
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are independently selected from the group consisting of alkoxy, or aryloxy functional groups, and wherein X is selected from the group consisting of an organosilyl group and a tert-butyl group(claims 1, 10, & 11).
It would have been obvious to one of ordinary skill in the art to use in the electrolyte of Lee, a phosphoranamine having the structure of:

    PNG
    media_image1.png
    160
    239
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are independently selected from the group consisting of alkoxy, or aryloxy functional groups, and wherein X is selected from the group consisting of an organosilyl group and a tert-butyl group as taught by Harrup as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.

Regarding claim 8, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses  R1, R2, and R3 are each independently selected from the group consisting of an alkoxy group, and an aryloxy group(claims 1, 10, & 11).
16.	Claim(s) 6, 12, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,952,126) as applied to claim 1 above in view of Wu et al.  (US 2017/0207486).
Regarding claim 6, Lee discloses all of the claim limitations as set forth above. Lee does not disclose  the first or the second liquid solvent is selected from a phosphate, phosphonate, phosphinate, phosphine, or phosphine oxide having the structure of:

    PNG
    media_image2.png
    160
    186
    media_image2.png
    Greyscale

wherein R10, R11, and R12, are independently selected from the group consisting of alkyl, aryl, heteroalkyl, heteroaryl, halogen substituted alkyl, halogen substituted aryl, halogen substituted heteroalkyl, halogen substituted heteroaryl, alkoxy, aryloxy, heteroalkoxy, heteroaryloxy, halogen substituted alkoxy, halogen substituted aryloxy, halogen substituted heteroalkoxy, and halogen substituted heteroaryloxy functional groups, and the second liquid solvent is stable under an applied electrical potential no less than 4 V.
Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]).  Wu teaches liquid solvent is selected from a phosphate having the structure of:

    PNG
    media_image2.png
    160
    186
    media_image2.png
    Greyscale

wherein R10, R11, and R12, are independently selected from the group consisting of alkyl functional groups (trimethyl phosphate ([0033]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Lee, a phosphate having the structure of:

    PNG
    media_image2.png
    160
    186
    media_image2.png
    Greyscale

wherein R10, R11, and R12, are independently selected from the group consisting of alkyl functional groups as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 12, Lee discloses all of the claim limitations as set forth above. Lee discloses the second liquid solvent is different than the first liquid solvent (Col. 4, lines 9-21) but does not explicitly disclose the second liquid solvent is selected from a fluorinated carbonate, hydrofluoroether, fluorinated ester, sulfone, nitrile, phosphate, phosphite, alkyl phosphonate, phosphazene, sulfate, siloxane, silane, 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane, dimethyl carbonate (DMC), methylethyl carbonate (MEC), ethyl propionate, methyl propionate, propylene carbonate (PC), gamma.-butyrolactone (γ-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), allyl ethyl carbonate (AEC), or a combination thereof.
Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]).  Wu teaches solvent is selected from a sulfone, nitrile, phosphate, dimethyl carbonate (DMC), acetonitrile (AN), ethyl acetate (EA), or a combination thereof([0033]-[0034]).
It would have been obvious to one of ordinary skill in the art to use in the electrolyte of Lee, second liquid solvent is selected from a sulfone, nitrile, phosphate, dimethyl carbonate (DMC), acetonitrile (AN), ethyl acetate (EA), or a combination thereof as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 14, Lee discloses all of the claim limitations as set forth above. Lee does not explicitly disclose   the first or the second liquid solvent comprises a sulfone or sulfide selected from vinyl sulfone, allyl sulfone, alkyl vinyl sulfone, aryl vinyl sulfone, vinyl sulfide, TrMS, MTrMS, TMS, EMS, MMES, EMES, EMEES, or a combination thereof:

    PNG
    media_image3.png
    916
    758
    media_image3.png
    Greyscale

Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]).  Wu teaches solvent comprises a sulfone selected from EMS ([0033]).
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Lee, the liquid solvent comprises a sulfone selected from EMS as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.

Regarding claim 16, Lee discloses all of the claim limitations as set forth above. Lee does not explicitly disclose  the first or the second liquid solvent comprises a nitrile, a dinitrile selected from AND, GLN, or SEN, or a combination thereof:

    PNG
    media_image4.png
    474
    826
    media_image4.png
    Greyscale

	Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]).   Wu teaches liquid solvent comprises a nitrile, a dinitrile selected from AND, GLN, or SEN, or a combination thereof([0033]).
It would have been obvious to one of ordinary skill in the art to provide the electrolyte of Lee with liquid solvent comprises a nitrile, a dinitrile selected from AND, GLN, or SEN, or a combination thereof as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 18, Lee discloses all of the claim limitations as set forth above. Lee does not explicitly disclose  the first or the second liquid solvent comprises a phosphate, phosphonate, phosphonic acid, phosphazene, or phosphite selected from TMP, TEP, TFP, TDP, DPOF, DMMP, DMMEMP, tris(trimethylsilyl)phosphite (TTSPi), alkyl phosphate, triallyl phosphate (TAP), or a combination thereof, wherein TMP, TEP, TFP, TDP, DPOF, DMMP, DMMEMP, and phosphazene have the following chemical formulae:

    PNG
    media_image5.png
    916
    459
    media_image5.png
    Greyscale

wherein R═H, NH2, or C1-C6 alkyl.
	Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]).   Wu teaches liquid solvent comprises a phosphate selected from TMP or TEP  ([0033]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Lee, liquid solvent comprises a phosphate selected from TMP or TEP  as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 19, Lee discloses all of the claim limitations as set forth above. Lee does not explicitly disclose  the first or the second liquid solvent comprises siloxane or silane selected from alkylsiloxane (Si—O), alkylsilane (Si—C), liquid oligomeric silaxane (—Si—O—Si—), or a combination thereof.
Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]).   Wu teaches liquid solvent comprises siloxane selected from alkylsiloxane (Si—O) ([0058]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Lee, liquid solvent comprises siloxane selected from alkylsiloxane (Si—O) as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
17.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,952,126) as applied to claim 1 above in view of Juzkow  (US 2020/0136187).
Regarding claim 13, Lee discloses all of the claim limitations as set forth above. Lee does not disclose  the first liquid solvent or the second liquid solvent is selected from the group consisting of fluorinated vinyl carbonates, fluorinated vinyl monomers, fluorinated esters, fluorinated vinyl esters, and fluorinated vinyl ethers and combinations thereof.
Juzkow teaches zero flammability electrolyte for lithium-ion cell(title). Juzkow teaches solvent is selected from the group consisting of fluorinated esters (claim 5).
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Lee, the liquid solvent is selected from the group consisting of fluorinated esters as taught by Juzkow in order to provide a non-flammable electrolyte.
18.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,952,126) in view of  Wu et al.  (US 2017/0207486) as applied to claims 1 and 14 above, in further view of Carlson et al. (US 2016/0197375).
Regarding claim 15, modified Lee discloses all of the claim limitations as set forth above. Modified Lee does not disclose  the vinyl sulfone or sulfide is selected from ethyl vinyl sulfide, allyl methyl sulfide, phenyl vinyl sulfide, phenyl vinyl sulfoxide, allyl phenyl sulfone, allyl methyl sulfone, divinyl sulfone, or a combination thereof, wherein the vinyl sulfone does not include methyl ethylene sulfone and ethyl vinyl sulfone.
Carlson teaches compositions and methods for making gel electrolytes for batteries (abstract).  Carlson teaches  gel electrolyte composition  may contain one or more non-aqueous solvents and/or aprotic solvents with non-limiting examples include glycerol, sorbitol, propylene glycol, ethylene glycol, dioxane, benzonitrile, allyl methyl sulfone([0019]). 
It would have been obvious to one of ordinary skill in the art to provide the electrolyte of modified Lee with  the vinyl sulfone is selected from allyl methyl sulfone as taught by Carlson as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
19.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,952,126) as applied to claim 1  above, in further view of Kishi et al. (US 2007/0026318).
Regarding claim 17, Lee discloses all of the claim limitations as set forth above. Lee does not explicitly disclose  the first or the second liquid solvent comprises a phosphate selected from allyl-type, vinyl-type, styrenic-type or (meth)acrylic-type monomers bearing a phosphonate moiety.
Kishi teaches a nonaqueous electrolyte containing an ionic liquid and allyl phosphate ([0022]-[0023]).  Kishi teaches in order to obtain the flame retardancy as high as possible, it is desirable for the nonaqueous electrolyte not to contain organic solvents other than diethyl allyl phosphate([0074]).
It would have been obvious to one of ordinary skill in the art to provide the electrolyte of Lee with liquid solvent comprises a phosphate selected from allyl-type as taught by Kishi in order to obtain high flame retardancy. 
20.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,952,126) as applied to claim 1  above, in further view of Lin et al. (US 2007/0141461).
Regarding claim 20, Lee discloses all of the claim limitations as set forth above. Lee does not explicitly disclose   the reactive additive further comprises an amide group selected from N,N-dimethylacetamide, N,N-diethylacetamide, N,N-dimethylformamide, N,N-diethylformamide, or a combination thereof.
Lin teaches a polymer electrolyte composition for a lithium polymer secondary battery  includes: (A) an electrolyte polymer precursor consisting of (1) a modified-bismaleimide oligomer (2) a polymerizable monomer or oligomer thereof, which can from a copolymer with (1); (B) a mixture solvent containing at least two solvents selected from a first type of solvent having an extremely high dielectric constant and a high viscosity, and a second type of solvent having a lower dielectric constant and a low viscosity, e.g. ethylene carbonate (EC), propylene carbonate (PC) and γ-butyrolactone (GBL) which have an extremely high dielectric constant; (C) a lithium dissociable salt such as LiPF6, and LiBF4, etc.; (D) a free radical initiator; and (E) additives, such as the common additives including vinylene carbonate, sulfites, sulfates, phosphonates, or derivatives thereof([0006]). Lin teaches the gel polymer electrolyte is free of the problem of electrolyte leakage([0005]).   Lin teaches the reactive additive further comprises an amide group selected from N,N-dimethylacetamide or N,N-dimethylformamide([0028]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Lee, the reactive additive further comprises an amide group selected from N,N-dimethylacetamide or N,N-dimethylformamide as taught by Lin in order to provide an electrolyte free of the problem of electrolyte leakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724